 



EXHIBIT 10.1
AMENDMENT
TO
EXECUTIVE EMPLOYMENT AGREEMENT
     This Amendment to Executive Employment Agreement (this “Amendment”) is made
to be effective as of August 28, 2006, by and between Harry F. Miller
(“Executive”) and R. G. Barry Corporation (the “Company”).
W I T N E S S E T H:
     WHEREAS, Executive and the Company are parties to an Executive Employment
Agreement dated January 5, 2004 (the “Agreement”);
     WHEREAS, the term of the Agreement expires on January 5, 2007;
     WHEREAS, Executive and the Company desire to extend the term of the
Agreement; and
     WHEREAS, such extension of the term of the Agreement has been approved by
the Board of Directors of the Company;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the Company and Executive agree as follows:
     1. Section 2 of the Agreement is hereby amended in its entirety to read as
follows:

      Section 2. Term of Employment. The term of employment of Executive by the
Company under this Agreement shall commence on January 5, 2004 (the “Agreement
Date”) and end on January 5, 2008 (the “Term of Employment”).

     2. Except as expressly amended hereby, the Agreement, as amended by this
Amendment, shall remain in full force and effect.
     3. This Amendment may be executed in any number of counterparts, and each
of such counterparts, when so executed, shall be deemed to be an original and
all such counterparts shall together constitute but one and the same instrument.
[Remained of page intentionally blank; signatures to follow]



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment, to be
effective as of the day and year first above written.

           
 
  COMPANY:    
 
            R. G. BARRY CORPORATION
 
       
 
       
 
  By:   /s/ Greg A. Tunney
 
       
 
      Greg A. Tunney
President and Chief Executive Officer
 
       
 
            EXECUTIVE:
 
       
 
            /s/ Harry F. Miller           Harry F. Miller